Citation Nr: 0217456	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 60 percent disabling.  

As to the issue of entitlement to service connection for 
colon cancer, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 24 years of active service when he 
retired in August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating determination 
of the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran's bronchial asthma warrants daily use of 
prednisone/steroids 


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6602 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 1999 and 
December 2001 rating determinations, the October 2000 SOC, 
and the December 2001 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
Moreover, in a September 2001 letter, the RO informed the 
appellant of the laws and regulations of the VCAA.  The RO 
notified the appellant about VA's duty to notify him about 
his claim, VA's duty to assist him in obtaining evidence for 
his claim, what the evidence had to show to establish 
entitlement, what information or evidence was still needed 
from the veteran, what the veteran could do to help with his 
claim, what had been done to help with his claim, and where 
to contact VA if the veteran had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
a VA examination with regard to his claim.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 
and 4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for asthma, which 
has been assigned a 60 percent disability evaluation.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted; or FEV-1/FVC of less than 40 percent; or 
more than one attack per week with episodes of respiratory 
failure; or the requirement of daily use of systemic (oral 
or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2001).

A review of the record demonstrates that the RO granted 
service connection for asthma with sinusitis in a May 1995 
rating determination and assigned a 30 percent disability 
evaluation.

In December 1998, the veteran requested an increased 
evaluation for his asthma.  The veteran noted that his 
condition had worsened since his last evaluation.  

Outpatient treatment records obtained in conjunction with 
the veteran's claim demonstrate that he was seen with 
complaints of problems with his sinuses in January 1998.  
Diagnoses of severe asthma and allergic sinusitis with 
probable acute/chronic sinusitis, were rendered.  The 
veteran was told to continue his Flovent, Serevent, and 
Proventil and to take Theo-dur at 6 AM and 3 PM.  He was 
also told to continue taking his Prednisone bursts.  

In a July 1998 telephone conversation note, it was indicated 
that the veteran needed to have his Theo-dur and prednisone 
prescriptions refilled.  

At the time of a September 1998 visit, the veteran's asthma 
was noted to be in good control.  It was indicated that in 
the past 1-2 months he had had to use prednisone for 7 weeks 
(40>20 mgs.).  The veteran was noted to have been on 20 mgs. 
for the past week.  It was also reported that he was taking 
Theo-dur, Serevent, Flovent and Proventil.  Diagnoses of 
severe persistent asthma and allergic sinusitis were 
rendered.  

In September 1999, the veteran was afforded a VA 
examination.  At the time of the examination, the veteran 
reported having symptoms of wheezing and shortness of 
breath, which occurred first, and were followed by 
exacerbations of sinusitis.  He noted having frequent bouts 
of wheezing on a daily basis.  He was able to work and be 
functional by using his inhalers.  He denied any history of 
being intubated or on a breathing machine.  His current 
regimen involved Theo-dur, prednisone, Allegra, Flonase, 
Albuterol, and Serevent.  He reported using prednisone on a 
monthly basis for about a week at a time.  He indicated that 
he was hoping to wean off prednisone by using Allegra.  

Examination of the chest revealed slightly decreased breath 
sounds with audible inspiratory and expiratory wheezing.  
Pulmonary function testing revealed mild obstruction with a 
significant (> 35%) reversible component consistent with 
asthma.  A diagnosis of bronchial asthma with sinusitis, 
currently on multiple medical regimen and being closely 
followed by Pulmonary Clinic with major complaints of 
nocturnal asthmatic symptoms, was rendered.  The examiner 
noted that the symptoms were recurrent and that the veteran 
was on steroid treatment almost on a chronic basis, with 
maximal doses of oral inhalers to maintain his physical 
functioning. 

Pulmonary function testing revealed 68 percent predicted for 
FEV-1 and FEV-1/FVC of 69 percent predicted.  

In his September 2000 notice of disagreement, the veteran 
indicated that he was currently on steroids and used a 
nebulizer on a daily basis.  He stated that he was on the 
following medications:  Samuterol, Albuterol nebulizer, 
Flovent spray, Fluticasone, sodium chloride, prednisone, 
Theo-dur, and Fexofenadine.

In his December 2000 substantive appeal, the veteran 
indicated that he used inhalers and a nebulizer on a daily 
basis.  

Additional outpatient treatment records obtained in 
conjunction with the veteran's claim reveal that at the time 
of an August 1999 visit, he was noted to have frequent 
steroid use for a relatively young person.  The veteran was 
using steroid bursts (40g for three days followed by a 1 
week taper) on an as needed basis.  At the time of a 
February 2000 visit, the veteran was noted to have 
moderate/severe persistent asthma.  It was reported that he 
had been given a prednisone burst by a VA doctor.  
Medications that the veteran was noted to be on at the time 
of the visit included Serevant, Flovent, Singulair, 
Albuterol, prednisone, Flonase, and Allegra.  Pulmonary 
function testing performed in February 2000 revealed 66.76 
percent predicted for FEV-1 and FEV-1/FVC of 61.29 percent 
predicted.

At the time of a June 2000 visit, the veteran noted that his 
asthma had been well controlled over the past month with no 
prednisone use.  A diagnosis of severe persistent asthma 
with reasonable control was rendered at that time.  
Pulmonary function testing in June 2000 revealed an 
obstructive defect of baseline spirometry which was mild (70 
to 100%) by percent predicted FEV-1.  

At the time of an October 2000 visit, the veteran indicated 
that he had been taking prednisone for the past three days.  
It was noted that the veteran should increase his prednisone 
to 40 mgs. four times a day.  At the time of a November 2000 
visit, it was indicated that the veteran had severe asthma 
with minimal response to maximal treatment.  At the time of 
a March 2001 visit, the veteran was again noted to have 
severe persistent asthma.  He was reported to be steroid 
dependent.  The veteran was again noted to be on Flovent, 
Serevent, Theo-dur, Flonase, Allegra, and prednisone.  He 
was taking prednisone 4 times per day.  

In a December 2001 rating determination, the RO increased 
the veteran's disability evaluation for his bronchial asthma 
from 30 to 60 percent, effective the date of his request for 
an increased evaluation in December 1998.  

As noted above, a 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted; or FEV-1/FVC of less than 
40 percent; or more than one attack per week with episodes 
of respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  

The evidence of record does not show that the FEV-1 and FEV-
1/FVC readings approach the less than 40 percent of 
predicted required for a 100 percent rating.  Rather, the 
readings have reflected readings no worse that 60 percent of 
expected.  There has also been no showing of more than one 
attack per week with episodes of respiratory failure as is 
required for a 100 percent rating.  

However, the veteran has been noted to be using steroids on 
an almost a daily basis.  At the time of a January 1998 
visit, the veteran was told to continue taking his 
prednisone bursts.  In a July 1998 telephone conversation 
note, the veteran reported that he needed his prednisone 
prescription refilled.  At the time of a September 1998 
visit, it was indicated that the veteran had been on 
prednisone for the past seven weeks and that he was to 
continue on with the use of Prednisone.  The Board notes 
that the veteran reported using prednisone for only one week 
out of the month at the time of his September 1999 VA 
examination and that he indicated that he had not taken 
prednisone for the past month at the time of a June 2000 
visit.  However, at the time of an October 2000 visit, the 
veteran was noted to have been on prednisone for the past 
three days with the physician indicating that he should 
increase his prednisone to 40 mgs. four times per day.  In 
addition, at the time of a November 2000 visit the veteran 
was noted to have minimal response to maximal treatment.  
Moreover, at the time of a March 2001 visit, the veteran was 
noted to be taking prednisone four times a day.  He was 
described as steroid dependent.  

Based upon the numerous findings of almost continuous use, 
if not continuous use, of prednisone in the treatment 
records, and the most recent finding of the veteran being 
steroid dependent, the criteria for a 100 percent evaluation 
for bronchial asthma, based upon the daily use of systemic 
(oral or parenteral) high dose corticosteroids have been met 
or more closely approximated.  In reaching this 
determination, the Board notes that the veteran usage far 
exceeds the required use of medication for the 60 percent 
evaluation and that he has been declared steroid dependent.  
Under the circumstances, the provisions of 38 C.F.R. § 4.7 
are for application.



ORDER

A 100 percent evaluation for bronchial asthma is granted 
subject to regulations governing the payment orf monetary 
benefits.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

